Case: 20-10464       Document: 00515697171            Page: 1      Date Filed: 01/07/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        January 7, 2021
                                     No. 20-10464
                                   Summary Calendar                      Lyle W. Cayce
                                                                              Clerk

   United States of America,

                                                                   Plaintiff—Appellee,

                                           versus

   Christopher Martinez,

                                                               Defendant—Appellant.


                    Appeal from the United States District Court
                        for the Northern District of Texas
                                  No. 4:96-CR-76


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
          A jury convicted Christopher Martinez of conspiracy to distribute
   cocaine and marihuana, three counts of money laundering, and criminal for-
   feiture. He was sentenced to life imprisonment and criminal forfeiture of




          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 20-10464      Document: 00515697171           Page: 2     Date Filed: 01/07/2021




                                     No. 20-10464


   $770,711, and we affirmed his conviction and sentence. United States v.
   Martinez, 151 F.3d 384, 387−88 (5th Cir. 1998).
          Martinez filed a motion to reduce his sentence per the First Step Act,
   18 U.S.C. § 3582(c)(1)(A)(i). He contended that his extraordinary and com-
   pelling reasons for a sentence reduction are that (1) the First Step Act made
   changes to mandatory minimum penalties; (2) the Sentencing Guidelines
   were thought to be mandatory when he was sentenced in 1995; (3) he has
   engaged in various rehabilitative efforts; and (4) he is repentant. The district
   court denied the motion to reduce and a motion for reconsideration.
          We review for abuse of discretion a motion for compassionate release
   under § 3582(c)(1)(A)(i). United States v. Chambliss, 948 F.3d 691, 693 (5th
   Cir. 2020). The district court considered the sentencing factors in 18 U.S.C.
   § 3553(a) and sufficiently articulated reasons for denying Martinez’s motion.
   See Chambliss, 948 F.3d at 693−94. It was not unreasonable for the court to
   place greater weight on the seriousness of Martinez’s offense, including the
   fact that a dangerous weapon was involved in the criminal activity, of which
   he was considered a leader. See id. Martinez’s arguments do not establish
   that the district court based its decision on an error of law or a clearly errone-
   ous assessment of the evidence when it determined that the § 3553(a) factors
   weighed against a reduction. See id.
          The order denying the motion for compassionate release is
   AFFIRMED.




                                           2